                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


UNITED STATES OF AMERICA,                             )
                                                      )
v.                                                    )       CRIMINAL NO. 16-0212-WS
                                                      )
MIGUEL ANGEL QUINTERO-ENRIQUES,                       )
                                                      )
       Defendant.                                     )


                                              ORDER
       This matter comes before the Court on defendant Miguel Angel Quintero-Enriques’ pro
se filing styled “Motion to Reduce My Sentence” (doc. 89). In the Motion, defendant objects
that his sentence was “not fair” and that he is being “punished … for drugs that weren’t mine.”
He further states that he never had any prior legal trouble in his 22 years of living in Baldwin
County, Alabama, that he paid his taxes, that he has now spent two years in the Baldwin County
Jail, and that he has not received “any fair help.”
       The Court file reflects that Quintero-Enriques has a pending § 2255 Motion to Vacate,
Set Aside or Correct Sentence (docs. 81 & 82) in this District Court, devoted in large part to
claims of ineffective assistance of counsel at sentencing. To the extent that his new Motion to
Reduce Sentence is redundant of that § 2255 Motion, it is properly denied as duplicative. Insofar
as Quintero-Enriques intends to proceed under the sentence reduction provisions of 18 U.S.C. §
3582(c), he has not satisfied any of the statutory prerequisites for relief. And he has identified no
other statute or principle of law or equity that might authorize the sentence reduction he seeks
under these circumstances. It is well settled that sentencing courts do not possess “some sort of
inherent authority to modify a sentence” whenever they wish. United States v. Diaz-Clark, 292
F.3d 1310, 1317-18 (11th Cir. 2002). “Generally, a district court may not modify a term of
imprisonment once imposed,” except under the limited circumstances outlined in § 3582(c).
United States v. Moreno, 421 F.3d 1217, 1219 (11th Cir. 2005). None of those circumstances are
present here; therefore, this Court lacks authority to grant defendant’s Motion and reduce his
sentence on the stated grounds.
       For all of the foregoing reasons, defendant’s “Motion to Reduce My Sentence” (doc. 89)
is denied. The Court further certifies that any appeal would be frivolous and would not be taken
in good faith; therefore, Quintero-Enriques will not be allowed to appeal in forma pauperis from
this ruling. His § 2255 Motion (docs. 81 & 82) remains pending and will be adjudicated
separately in due course.


       DONE and ORDERED this 7th day of November, 2018.

                                            s/ WILLIAM H. STEELE
                                            UNITED STATES DISTRICT JUDGE




                                               -2-
